After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Forest Manor, Inc., 739 So.2d 20 (Ala. 1998). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court setting aside the certificate of need awarded to Heritage Health Care Center, Inc., is hereby reinstated, and the case is remanded to the trial court for further proceedings.
JUDGMENT REINSTATED AND CASE REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.